  Case 1:19-mj-00660-ST Document 1 Filed 07/20/19 Page 1 of 4 PageID #: 1




AB:AXB


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                              COMPLAINT


           - against -                                (21 U.S.C. § 963)

ADRIAN ROACH and
EARL FAIRWEATHER,
       also known as "Early B,"

                         Defendants.


                                        X


EASTERN DISTRICT OF NEW YORK,SS:

              MICHAEL FLOOD,being duly sworn, deposes and states that he is a Special

Agent with the United States Department of Homeland Security, Homeland Security

Investigations, duly appointed according to law and acting as such.

              On or about July 19, 2019, within the Eastern District ofNew York and

elsewhere, the defendants ADRIAN ROACH and EARL FAIRWEATHER,also known as

"Early B," together with others, did knowingly and intentionally conspire to import into the

United States from a place outside thereof 500 grams or more of a substance containing

cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 952(a) and 960(b)(2)(B).

              (Title 21, United States Code, Section 963)
  Case 1:19-mj-00660-ST Document 1 Filed 07/20/19 Page 2 of 4 PageID #: 2




               The source of your deponent's infonnation and the grounds for his belief are

as follows:'

               1.     I am a Special Agent with the United States Department of Homeland

Secui'ity, Homeland Security Investigations("HSI")and have been involved in the

investigation of numerous cases involving narcotics conspiracies. I am familiar with the

facts and circumsteinces set forth below from my participation in the investigation; my

review of the investigative file, including the defendants' criminal history records; and from

reports of other law enforcement officers involved in the investigation.

               2.     On or about July 19, 2019,the defendant ADRIAN ROACH arrived at

John F. Kennedy International Airport("JFK Airport") located in Queens, New York, aboard

JetBlue Airways Flight B6 958 from Queen Beatrix International Airport located in

Oranjestad, Aruba. Among other things, ROACH was in possession of a red and black

colored backpack.

               3.     At JFK Airport, Customs and Border Protection("CBP")officers

stopped the defendant ADRIAN ROACH for a border enforcement examination. During the

border enforcement examination, ROACH appeared to be nervous. Specifically, ROACH

was sweating and his cai-otid artery was pulsating. A pat-down of ROACH revealed

anomalies in the area ofROACH's thighs. During a partial body search of ROACH,

packages containing a white powdery substance were discovered wrapped around each of

ROACH'S upper thighs. CBP officers probed the substance and it field-tested positive for



       '       Because the puipose of this Complaint is to set foith only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
  Case 1:19-mj-00660-ST Document 1 Filed 07/20/19 Page 3 of 4 PageID #: 3




the presence of cocaine. The gross weight of the packages that were affixed to ROACH's

thighs was approximately 2,279.2 grams of cocaine. ROACH was placed under arrest.

              4.     After his arrest, the defendant ADRIAN ROACH was advised of his

Miranda rights and waived them and agreed to speak with law enforcement. In substance

and in part, ROACH stated that he knew the packages affixed to his thighs contained

cocaine, that an individual called "Early B" had arranged for ROACH to transport the

cocaine from Aruba to JFK Airport and that ROACH was to be paid $6,000 in United States

cuiTency upon delivering the cocaine to "Early B"in the United States.

              5.     In the presence oflaw enforcement at JFK Airport, the defendant

ADRIAN ROACH placed a call to the defendant EARL FAIRWEATHER,also known as

"Early B," on telephone number(347)801-2689. ROACH advised FAIRWEATHER that

he had successfully arrived at JFK Airport. Shortly thereafter, FAIRWEATHER arrived at

JFK Airport and met ROACH at the "arrivals" section of Terminal 5. Under the supervision

of HSI Agents, ROACH approached FAIRWEATHER's vehicle and handed
  Case 1:19-mj-00660-ST Document 1 Filed 07/20/19 Page 4 of 4 PageID #: 4




FAIRWEATHER the red and black colored backpack in a manner that suggested the

imported cocaine was contained therein. FAIRWEATHER attempted to leave with the

backpack, when he was arrested.

              WHEREFORE,your deponent respectfully requests that the defendant

ADRIAN ROACH and EARL FAIRWEATHER,also known as "Early B," be dealt with

according to law.



                                       MICHAEL FLOOD
                                       Special Agent, United States Department of
                                       Homeland Security, Homeland Security
                                       Investigations

Sworn to before me this
20th day of July, 2019




THE HONORABLE S
UNITED STATES MA
EASTERN DISTRICT
